Citation Nr: 1215282	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-36 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for hypertension.

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from October 1987 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which denied a compensable disability rating for service connection for hypertension and denied entitlement to service connection for diabetes mellitus.  

In November 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the November 2011 hearing before the undersigned, the Veteran testified that he was scheduled for a VA medical treatment visit within a month.  Review of the record reveals that VA treatment records subsequent to 1998 have not been associated with the claims file.  This must be done.

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran has submitted a copy of a July 2009 VA treatment record showing that he is prescribed medication to treat diabetes mellitus.  Despite vague allegations that his diabetes mellitus warrants service connection, he has not specifically identified the exact date of his diagnosis with diabetes mellitus.  Additional development related to obtaining the records of his initial diagnosis of diabetes mellitus must be conducted.  

The Veteran has not been accorded a VA examination with respect to his claim for diabetes mellitus.  He has made some assertions that his claimed diabetes mellitus is related to his service-connected hypertension.  Accordingly, a VA examination should be conducted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide specific information as to the date and location of the medical facility where he was first diagnosed with diabetes mellitus.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of diagnosis and treatment for the Veteran's diabetes mellitus from all the sources listed by the Veteran which are not already on file.  

2.  Obtain complete copies of all of the Veteran's VA medical treatment records for the period of time from January 1998 to the present.  The RO should also obtain all the records of any treatment at VA facilities which are not already on file.  

3.  After review of the above records, if it is determined that additional examination is required with respect to the claim for an increased disability rating for hypertension, order the appropriate examination.  

3.  Schedule the Veteran for a VA examination for diabetes mellitus.  The report of examination is to include a detailed account of all manifestations of diabetes mellitus found to be present.  The examiner is to review the evidence of record with attention to the service treatment records and the post-service records related to the initial diagnosis of diabetes mellitus and provide opinions on the following:

* Whether there is any evidence that diabetes mellitus became manifest during active service or by January 1997.

* Whether it is as least as likely as not (50 percent or greater probability) that any current diabetes mellitus was incurred during active service.  

* Whether it is at least as likely as not that the diabetes mellitus is aggravated by, proximately due to, or the result of, the service-connected hypertension.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner.  In this respect, any relevant medical records contained in the Virtual VA eFolder must be made available to the examiner.

The examiner must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

5.  Then readjudicate the Veteran's claims for service connection for diabetes mellitus and for an increased rating for hypertension.  If either of the benefits sought remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

